                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

CRAIG HARUMAL,

       Plaintiff,

v.                                                             Case No: 8:18-cv-2269-T-36JSS

NEUCO DISTRIBUTORS, L.L.C.,

      Defendant.
___________________________________/

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Julie S. Sneed on December 7, 2018 (Doc. 16).             In the Report and

Recommendation, Magistrate Judge Sneed recommends that the Court grant the parties' Joint

Motion to Approve FLSA Settlement and Dismiss Case with Prejudice (Doc. 13). All parties were

furnished copies of the Report and Recommendation and were afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). On December 10, 2018, the parties filed a Joint

Notice of No Objection to Report and Recommendation (Doc. 17).

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 16) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
       (2)    The parties’ Joint Motion to Approve FLSA Settlement and Dismiss Case with

              Prejudice (Doc. 13) is GRANTED.

       (3)    The Settlement Agreement and General Release (Doc. 15) is APPROVED, as it

              constitutes a fair and reasonable resolution of a bona fide dispute.

       (4)    This action is DISMISSED, with prejudice.

       (5)    The Clerk is directed to terminate all pending motions and close this file.

       DONE AND ORDERED in Tampa, Florida on December 10, 2018.




Copies to:
The Honorable Julie S. Sneed
Counsel of Record




                                                2
